DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0041961 A1, hereinafter “Huang”) in view of Huang et al. (US 2018/0049130 A1, hereinafter “Huang2”).
Regarding claim 1, Huang discloses a method of entering a wake-up radio (WUR) mode in a wireless local area network (WLAN) system performed by a first wireless terminal comprising a main radio module and a wake-up radio (WUR) module (see Figure 4, Receiver 410, 802.11 is main radio module 420 and LP-WUR 425 is WUR module), the method comprising: receiving, from a second wireless terminal, a WUR parameter frame comprising operation information (see para. 0047-0050, negotiation of LP-WUR parameters between transmitter and receiver when to turn on or off LP-WUR mode); transmitting, to the second wireless terminal, a WUR mode request frame and entering the WUR mode based on the WUR mode request frame (see para. 0045 and 0063-0064, request and response frame to enable LP-WUR mode). Huang1 
Regarding claim 2, Huang1 discloses all the subject matter but fails to mention wherein the operation information further comprises period information for a transmission period of the first WUR beacon frame. However, Huang2 from a similar field of endeavor discloses wherein the operation information further comprises period information for a transmission period of the first WUR beacon frame (see para. 0039-0040, 0049, 0061 and 0068, awaken at target beacon transmission time, TBTT). Thus, 
Regarding claim 3, Huang1 disclose all the subject matter but fails to mention wherein the time information is set to include information on a time at which the first WUR beacon frame is to be transmitted by the second wireless terminal based on a timing synchronization function (TSF) timer of the second wireless terminal. However, Huang2 from a similar field of endeavor discloses wherein the time information is set to include information on a time at which the first WUR beacon frame is to be transmitted by the second wireless terminal based on a timing synchronization function (TSF) timer of the second wireless terminal (see abstract, para. 0039-0045 and 0059-0062, TSF value synchronizes AP and station).Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Huang2 synchronization scheme into Huang1 LP-WUR scheme. The method can be implemented in a frame. The motivation of doing this is to save power.
Regarding claim 4, Huang1 discloses all the subject matter but fails to mention wherein a second WUR beacon frame following the first WUR beacon frame is received from the second wireless terminal based on the transmission period. However, Huang2 
Regarding claim 5, Huang1 discloses wherein the WUR parameter request frame is received based on the main radio module, and the main radio module is in an active state when the WUR parameter request frame is transmitted (see para. 0047, transmission parameters are negotiated between transmitter and receiver).
Regarding claim 6, Huang1 discloses wherein the WUR mode request frame is transmitted based on the main radio module, and the main radio module is in an active state when the WUR mode request frame is transmitted (see para. 0040 and 0056).
Regarding claim 7, Huang1 discloses further comprising transmitting, to the second wireless terminal, an ACK frame for notifying successful reception of the WUR parameter frame (see Figure 5A and 5B, para. 0044-0045, acceptance or acknowledgment of request).
Regarding claim 8, Huang discloses a first wireless terminal entering a wake-up radio (WUR) mode in a wireless local area network (WLAN) system, the first wireless terminal comprises:  a transceiver for transmitting or receiving a wireless 
Regarding claim 9, Huang1 discloses all the subject matter but fails to mention wherein the operation information further comprises period information for a transmission period of the first WUR beacon frame. However, Huang2 from a similar field of endeavor discloses wherein the operation information further comprises period information for a transmission period of the first WUR beacon frame (see para. 0039-0040, 0049, 0061 and 0068, awaken at target beacon transmission time, TBTT). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Huang2 beacon transmission time scheme into Huang1 LP-WUR scheme. The method can be implemented in a frame. The motivation of doing this is to save power.
Regarding claim 10, Huang1 discloses all the subject but fails to mention wherein the time information is set to include information on a time at which the first WUR beacon frame is to be transmitted by the second wireless terminal based on a timing synchronization function (TSF) timer of the second wireless terminal. However, Huang2 from a similar field of endeavor discloses wherein the time information is set to include information on a time at which the first WUR beacon frame is to be transmitted by the second wireless terminal based on a timing synchronization function (TSF) timer of the second wireless terminal (see abstract, para. 0025, 0039-0045 and 0059-0062, TSF value synchronizes AP and station).Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463